DETAILED ACTION
This office action is responsive to the above identified application filed October 1, 2019.  The application contains claims 1-17, all subject to a restriction requirement mailed out on October 23, 2020. In response, applicant elected claims 2-17 for examination. Thus claim 1 is withdrawn and claims 2-17 have been examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, U.S. Patent Application Publication #2015/0200985 in view of Eom, U.S. Patent Application Publication #2012/0137253
With regard to Independent Claim 2,
	Feldman teaches in a computing environment, a method of controlling contents displayed on a display (see Fig. 2), a method for processing inputs from different users across multiple application windows of one or more applications displayed on a single display of a user interface, resulting in a multi-user graphical user interface (GUI). See Abstract, ("A method for processing inputs from different users across multiple application windows of one or more applications displayed on a single display of a user interface, resulting in a multi-user graphical user interface (GUI).")
	Feldman further teaches the computing environment running an operating system (OS). See Abstract, ("the computing environment running an operating system (OS)..")
	Feldman further teaches the computing environment having a multiple input detection system to respond to user inputs from different users at a same time. See Abstract, ("In a computing environment having a multiple input detection system including a detector that detects and transmits multiple simultaneous user inputs from different users at a same time.")
	Feldman further teaches the multiple input detection system including a touch screen on the single display that detects touch inputs. See e.g., Fig. 2, (showing touch screen with touch sensor), [0017], (discussing receiving touch input).
a contactless gesture sensor. See [0168], ("a motion sensor that responds to movement in the range of the group display's gesture sensor.").
	Feldman does not explicitly disclose when a user input is detected by the touch screen, the GUI displays a first input interface to be used with touch, and when a user input is detected by the contactless gesture sensor, the GUI displays a second input interface to be used with gestures, the second input interface being different from the first input interface.
	Eom teaches in a computing environment, a method of controlling contents displayed on a display (Fig. 1, [0022], display unit 120), ... including a touch screen on the single display that detects touch inputs (see e.g., sensor 110, [0023], "a touch screen for sensing a touch input") and a contactless gestures sensor that detects contactless gestures ([0023], "a proximity sensor for sensing a proximity input", [0025], ("The proximity sensor senses the proximity input generated by a user's movement over the screen in a state where a user's finger or an object is spaced apart from the screen"). 
	Eom further teaches the method comprising when a user input is detected by the touch screen, the GUI displays a first input interface to be used with touch. See Fig. 6, S610 -> S625, (If "Touch Input?" is yes, then output touch UI mode screen occurs.)
	Eom further teaches when a user input is detected by the contactless gesture sensor, the GUI displays a second input interface to be used with gestures, the second input interface being different from the first input interface. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman and Eom before them to modify Feldman to include the contactless gesture sensor and ability to provide different inputs as taught Eom. One would have been motivated to do so to allow for a dynamic UI that allows for a portable device to be used even when touch input is unable to be used due to various conditions. See e.g., Eom, [0067].
	Examiner's Note Regarding Claim Interpretation: First, the examiner notes that the above "when" clauses are contingent limitations in a method claim. As such, the claim limitations are not required steps and the prior art would not have to teach those limitations in order to reject the claim. See MPEP 2111.04, II, discussing Ex parte Schulhauser. In the interests of compact prosecution, the examiner has applied art that does read on those limitations, but recommends applicant reword the claims to remove the contingencies as prosecution moves forward. For example, reciting "detect a user input" and then "in response to the user input being detected by the touch screen...", "in response to the user input being detected by the contactless gesture sensor..." would appear to remove the contingencies. Applicant could also transform the claim to a system or medium claim.
	Second, the examiner is interpreting the preamble to limit the claim. See MPEP 2111.02.

With regard to Dependent Claim 3,
wherein the first input interface is in a periphery of a selected window. See e.g., [0035], ("When the first window is selected, additional functions may appear adjacent the first window.") See also [0104], ("If a user taps on the browser window once, the window is considered to be in a "select" mode and the window tray appears.") See also Fig. 8 (showing window tray on periphery of the selected window.) The examiner notes this is in "touch mode" and thus the "first input interface."
	Feldman-Eom further teaches and the second input interface overlaps a selected window. See e.g., Eom, Fig. 4A-4D, (user gestures of main window of device to enter contactless gesture mode, i.e., "second input interface", this interface "overlaps" the main window.)

With regard to Dependent Claim 4,
	As discussed with regard to Claim 3, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the second input interface includes at least two buttons. See e.g., Eom, Fig. 4D (showing second input interface including at least two buttons).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 4, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein an area of the second input interface outside the at least two buttons has a default operation. See e.g., Eom, Fig. 4D (showing 

With regard to Dependent Claim 6,
	As discussed with regard to Claim 3, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the [first] input interface includes another input interface outside of the selected window. . See e.g., [0035], ("When the first window is selected, additional functions may appear adjacent the first window.") See also [0104], ("If a user taps on the browser window once, the window is considered to be in a "select" mode and the window tray appears.")  See also Fig. 8 (showing window tray on periphery of the selected window.) Thus this input interface is "outside" of the selected window.  See also Fig. 12 (showing a first and second input interface...)
	Feldman-Eom further teaches a second input interface. Eom, Figs. 4A-4D.
	Thus, while Feldman-Eom does not explicitly disclose that the "second" input interface has the additional input window outside of the second input interface, it does disclose that functionality for the first input window. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman-Eom before them to modify the multiuser window system of Feldman so that the second input interface with the required contactless capabilities of Eom was incorporated like the first touch input interface of Fig. 8 of Feldman and had an additional interface outside the window. One 

With regard to Dependent Claim 7, 
	As discussed with regard to Claim 3, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the second input interface includes a mode selection. See e.g., Eom, Fig. 6 (S645: "Changed to Touch UI Mode?" - thus teaching that when in contactless gesture mode, the user can select the touch UI mode, i.e., "mode selection.")

With regard to Dependent Claim 8,
	As discussed with regard to Claim 2, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the first input interface includes a first set of operations and the second input interface includes a second set of operations, different from the first set of operations. See e.g., Eom, Figs. 3A, 3B (showing "first interface" for touch with a first set of operations such as unlocking the screen and then several icons for interacting.) See further Eom, Figs. 4A-4C, (showing "second interface" for contactless with a second set of operations different from the first set of operations, such as unlocking the screen and different icons for interacting.) The examiner notes here the term "operation" is extremely broad and is not defined by applicant's disclosure. The examiner is interpreting this to include at least "actions a user can take with respect to the device" but notes the term is far broader than this. 


	As discussed with regard to Claim 8, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the second set of operations has fewer operations than the first set of operations. See e.g., Eom, Figs. 3A, 3B compared to 4A-4D (showing less buttons on contactless interface).  The examiner notes however that the term "set' is broad and can be arbitrarily defined as the claims do not require the "sets" to be all possible operations for each interface.

With regard to Dependent Claim 10,
	As discussed with regard to Claim 9, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the second set of operations is a subset of the first set of operations. As noted above, the "sets" can be arbitrarily defined. For example, the "second set" can comprise only the "unlock" operation shown in Eom, 4A and the "first set" can be defined to comprise the "unlock" operation of 3A plus additional functionality shown in 3B. As such, the second set would both have fewer operations than the first set as well as be a subset. A skilled artisan would understand there to be multiple ways of defining the first and second sets to meet both of these requirements, further including defining the second set to be an empty set of operations, as the empty set is a subset of all sets.

With regard to Dependent Claim 11,
	As discussed with regard to Claim 8, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the second set of operations includes an operation not in the first set of operations. See Eom, 4B compared to 3B (where 4B is showing at least one icon with a musical note not seen in 3B).

With regard to Dependent Claim 12,
	As discussed with regard to Claim 2, Feldman-Eom teaches all of the limitations. Feldman-Eom teaches wherein, when an open hand is sensed, an icon is displayed on the display, and moving an open hand over the icon moves the icon on the display in accordance with the movement of the open hand and a closed hand over the icon moves a virtual canvas on the display in accordance with the movement of the closed hand. The examiner notes this is a contingent limitation based on the contingency of an open hand sensed. See the above discussion in claim 2 regarding MPEP 2111.04. As such, these are not required steps and Feldman-Eom teaches this limitation.  
	In the interests of compact prosecution, an alternate rejection for this claim is given below.

With regard to Dependent Claims 13-15,
	These claims recite further conditional language to Claim 12 and are also rejectable by Feldman-Eom. Again, in the interests of compact prosecution, alternate rejections for these claims are given below.

With regard to Dependent Claim 17,
wherein the OS is designed to run with a single user UI. See Feldman, Abstract ("the computing environment running an operating system (OS) designed to run with a single user GUI").


Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Eom further in view of Freeman, U.S. Patent #5,594,469 issued January 14, 1997
With regard to Dependent Claim 12,
	As discussed with regard to Claim 2, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches ... an icon is displayed on the display, and [a gesture] moves the icon on the display in accordance with the movement of the [gesture]. See e.g., Feldman, ([0104], [0109], [0113] all discussing dragging various icons).
	Feldman-Eom further teaches a [gesture] moves a virtual canvas on the display in accordance with the movement of the [gesture]. See e.g., [0177, windows can be panned in accordance with touch and/or motion gestures.).
	Feldman-Eom doesn't explicitly disclose wherein, when an open hand gesture is sensed, an icon is displayed on the display, and moving an open hand over the icon moves the icon on the display in accordance with the movement of the open hand and a closed hand over the icon moves a virtual canvas on the display in accordance with the movement of the closed hand.
Freeman teaches a contactless gesture system wherein, when an open hand gesture is sensed, an icon is displayed on the display, and moving an open hand over the icon moves the icon on the display in accordance with the movement of the open hand and a closed hand over the icon [performs a separate function.] See e.g., Abstract (hand gestures cause movement of an on-screen icon), Col. 5:42-54, (icon appears with triggering gesture (Freeman refers to it as a "how gesture" which is an open hand - see Col:2:39-42) and a closed fist gesture causes the mode to exit.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman-Eom and Freeman to modify the user interface of Feldman-Eom to incorporate the open hand gestures with an icon as taught by Freeman. The examiner notes here that Feldman-Eom already teaches dragging an icon (as Freeman does) and panning a canvas through various gestures. A skilled artisan would understand and find it obvious to assign the various contactless gestures via icons of Freeman to the already known functions of Feldman-Eom. One would be motivated to do so to have clear and simple gestures which can be easily learned and can be used to control functions. See generally, Freeman, Col. 2:19-21.

With regard to Dependent Claim 14,
	As discussed with regard to Claim 12, Feldman-Eom-Freeman teaches all of the limitations. Feldman-Eom-Freeman further teaches wherein, when an open hand gesture is sensed on a window, buttons corresponding to the second input interface is displayed on the window overlapped by the open hand. See e.g., Eom, 

With regard to Dependent Claim 15,
	As discussed with regard to Claim 14, Feldman-Eom-Freeman teach all of the limitations. Feldman-Eom-Freeman further teaches when a closed hand gesture is sensed on a button, the operations of the second input interface that button corresponds to is executed. See e.g., Freeman, Col. 5:42-54 (discussing closed fist gesture to perform functions.) See e.g., Feldman, [0046], (when button is activated, perform functions corresponding to that button), Eom, [0051], (when a menu is selected with a gesture (i.e. gesture is sensed on a menu), perform the functions corresponding to that menu). The examiner notes here the language merely states "sensed on a button" and that the gestures in Eom meet this language.
	It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention having Feldman-Eom-Freeman before them to modify the gesture system of Feldman-Eom-Freeman, specifically it's teachings of the well-known concept that when a button is selected with a gesture, the operations of the button are executed with the concept from Freeman that closed hand gestures can be detected and used to perform functions. One would be motivated to do so to allow for an intuitive way to select objects or regions on the screen.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Eom further in view of Freeman further in view of Hamagashi, U.S. Patent Application Publication #2011/0083106
With regard to Dependent Claim 13,
	As discussed with regard to Claim 12, Feldman-Eom-Freeman teaches all of the limitations. Feldman-Eom-Freeman further teaches when a closed hand gesture is sensed, [performing a function]. See e.g., Freeman, Col. 5:42-54 (discussing closed fist gesture to perform functions.)
	Feldman-Eom-Freeman does not explicitly teach a window overlapped by the closed hand is selected.
	Hamagashi teaches when a ... hand gesture is sensed, a window overlapped by the ... hand is selected. See e.g., [0054], (when hand overlaps an icon (=window), the target icon can be selected.)
	It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention having Feldman-Eom-Freeman and Hamagashi before them to modify the gesture system with open and closed hand functionality of Feldman-Eom-Freeman with the functionality to select a window which a hand overlapped. One would be motivated to do so to allow for an intuitive way to select objects or regions on the screen.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Eom further in view of Larsen, U.S. Patent Application Publication #2012/0257035 published October 11, 2012
With regard to Dependent Claim 16,
	As discussed with regard to Claim 2, Feldman-Eom teaches all of the limitations. Feldman-Eom further teaches wherein the contactless gesture sensor includes a camera. See e.g., Feldman, [0168], (discussing camera for sensing contactless gestures).
	Larsen teaches a system having a contactless gesture sensor includes a camera separate from a video-conferencing camera associated with the display. See e.g., [0015], [0037] (one video camera with separate gesture camera to track hand gestures). The examiner notes is interpreting a "video-conferencing camera" to be any normal video camera and is not reading this claim to require any separate video conferencing software but merely a camera capable of capturing video suitable for video conferencing. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman-Eom and Larsen before them to modify the gesture system of Feldman-Eom with the two camera system of Larsen. One would be motivated to do so to provide additional functionality to the cameras such as being able to capture two separate regions at the same time.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
U.S. Patent Application Publication U.S. 2012/0163661 to Lee et al. – See e.g., Abstract, Fig. 7 – discusses detecting open and closed hand gestures

U.S. Patent Application Publication U.S. 2013/0069860 to Davidson – See e.g., Abstract, Figs. 1A-1J – similar multiuser collaborative GUI with touch with multiple windows

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Primary Examiner, Art Unit 2145